DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/19/2021. 
In the filed response, independent claims 1, 11, 12, and 21 have been amended. Further, claim 4 is cancelled, with claims 8, 16, and 19 being previously cancelled.
Independent Claims 1, 11 and 21 along with corresponding dependent Claims 2-3, 5-7 and 9-10 are allowed based on Applicant’s incorporation of previously identified allowable subject matter of now cancelled claim 4. See below for details.
Accordingly, Claims 12-15, 17-18, and 20 have been examined and are pending. This Action is made FINAL.

	Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 11/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
2.	Applicant’s arguments, see pgs. 11-20, filed 10/19/2021, with respect to independent Claims 1, 11, and 21 have been fully considered and are persuasive with respect to the incorporation of the allowable subject matter of now cancelled claim 4.  The rejection of Claims 1, 11, and 21 (and dependent Claims 2-3, 5-7 and 9-10) has therefore been withdrawn and the claims are currently in condition for allowance. 
3.	As to Claim 12, Applicant argues the art of record (notably Bang and Panusopone1) do not disclose the newly amended features (see pgs. 13-14 of Applicant’s remarks) which require smooth (non-angular) prediction, with a final prediction block being a combination of the first and second prediction blocks (emphasis added). After revisiting the art of record, the Examiner agrees that they do not teach or suggest either alone or in combination the above amended features, where the final prediction is a combination of angular and non-angular prediction. However upon further examination of amended independent claim 12, the following is noted.  Updated searches yielded prior art Lim et al. US 2014/0307788 A1 (PTO 892), hereinafter referred to as Lim, where Lim discloses a combination of K directional intra prediction modes (i.e. angular) and L non-directional intra prediction modes (e.g. planar/smooth – Fig. 1B) that can be combined for use (e.g. ¶0028) when coding a block of video data. As such, the Examiner respectfully submits Lim teaches “generating a second prediction block according to a smooth prediction” which is then combined with the first prediction block according to angular prediction, i.e. “generating a final Intra prediction block according to the first prediction block and the second prediction block” as per claim 12 given its broadest reasonable interpretation (BRI). Further, based on Lim’s teachings above, Lim is also found to disclose the limitation “wherein the smooth prediction utilizes multiple reference samples at corners of the current block, the smooth prediction comprising a planar prediction or altered forms of the planar prediction” since Lim’s L non-directional intra prediction modes would include planar prediction (Fig. 1B), where planar prediction involves using multiple reference samples at corners of the current block as shown for e.g. in Figs. 7A-7B of Panusopone1. Therefore, the Examiner respectfully submits that the combination of Panusopone1 with Lim collectively teach the features of instant claim 12 along with its corresponding dependent claims.  Note that Bang has been removed from the current office action. Please see below for details.

5.	In light of the foregoing, Claims 12-15, 17-18, and 20 have been examined and are pending.


Allowable Subject Matter
6.	Claims 1-3, 5-7, 9-11, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The art of record (notably Bang, Panusopone1, and Panusopone2) do not explicitly teach generating the claimed neighboring predictors of the current block in the context of the claimed coding method and apparatus. Specifically they do not teach “wherein a bottom-right corner predictor located at an intersection of the immediately right column of the current block and the immediately below row of the current block is generated from one or more reference samples in an angular direction associated with the angular prediction, wherein the right predictor is generated by interpolating the bottom-right corner predictor and a top-right reference sample located at an intersection of the immediately right column of the current block and the immediately above row of the current block, and the bottom predictor is generated by interpolating the bottom-right corner predictor and a bottom-left reference sample located at an intersection of the immediately left column of the current block and the immediately below row of the current block”, when considering the claim as a whole. 
During examination, it was noted the filed IDS pointed to Lim et al. EP 2391129 A1 where new planar prediction modes are determined based on a .

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone (US 2018/0184083 A1), in further view of Lim et al. (US 2014/0307788 A1), hereinafter referred to as Panusopone1 and Lim, respectively.
Regarding claim 12, Panusopone1 discloses “A method of video encoding or decoding used by a video encoding system or a video decoding system respectively [Figs. 4 and 6 show a video encoder and decoder, respectively], the method comprising: receiving input data associated with a current block in a current image [Note the received input data in both Figs. 4 and 6]; generating a first prediction block according to angular prediction [e.g. para 0086 describes horizontal and vertical predictors, i.e. angular prediction]; generating a second prediction block according to a smooth prediction [Same as above, however, Panusopone1 does not use smooth prediction for the 2nd prediction block. For smooth prediction, see Lim below for support]; generating a final Intra prediction block according to the first prediction block and the [Equation 3 (para 0094) of Panusopone1combines two angular/directional prediction modes however does not disclose combining a directional prediction mode and a non-directional prediction mode (i.e., smooth prediction). For more explicit support, see Lim below]; and applying predictive encoding or decoding to the current block using the final Intra prediction block [Final predictor P(x,y) as per Eq. 3 (para 0094) can be subsequently used for coding purposes]; ….wherein horizontal interpolation process of the smooth prediction uses a first parameter depending on width of the current block [Since smooth prediction comprises planar prediction, note that Panusopone1’s horizontal predictor of Eq. 1 (para 0086-0091) employs a 1st parameter, i.e., width W for performing planar prediction]; vertical interpolation process of the smooth prediction uses a second parameter depending on height of the current block[note that Panusopone1’s vertical predictor of Eq. 2 (para 0086-0091) employs a 2nd parameter, i.e., height H for performing planar prediction]; and the final Intra prediction block is generated using third parameters depending on both height and width of the current block [See Eq. 3 in para 0094 where a final predictor can be obtained using both W and H as 3rd parameters. Also refer to para 0110 Eq. 18. Both equations employ division operations] for division-less implementation of the smooth prediction.” [For division-less operations, see for e.g. para 0126-0130 which uses right shifts for generating the final predictor for performing planar prediction] Although Panusopone1 is found to teach combining two angular prediction modes as noted above, Panusopone1 is silent with respect to “generating a second prediction block according to a smooth prediction” which is then combined with the first prediction block according to angular prediction, i.e. “generating a final Intra prediction block according to the first prediction block and the second prediction block”. Panusopone1 also does not explicitly teach “wherein the 
[For 2Mx2N form of intra prediction modes, Lim discloses a combination of K directional intra prediction modes (i.e. angular) and L non-directional intra prediction modes (e.g. planar/smooth) combined for use. See ¶0028] Lim further reveals “wherein the smooth prediction utilizes multiple reference samples at corners of the current block, the smooth prediction comprising a planar prediction or altered forms of the planar prediction; [Lim’s L non-directional intra prediction modes includes planar prediction which involves using multiple reference samples at corners of the current block as shown for e.g. in Figs. 7A-7B of Panusopone1] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prediction scheme disclosed by Panusopone1 which combines angular prediction modes for performing intra prediction video coding with the teachings of Lim as above which uses the skip coding mode to facilitate reducing the complexity of the optimal mode decision process while preventing degradation of the coding performance (¶0007).
Regarding claim 20, Panusoponel and Lim teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim.  Panusoponel further discloses “wherein generating the final intra prediction sample according to the first predictor and the second predictor comprises generating the final intra prediction sample according to a weighted [See for e.g. Equations 3 and 18, where the horizontal and vertical predictors (i.e., 1st and 2nd predictors) are weighted by the height and width of the current block and summed to yield the final predictor], the weighted sum is derived using different weighting factors for the first predictor and the second predictor.” [Given the BRI of “different weighting factors”, the corresponding weights in the above equations can assume different values depending on the height and width of the current block] 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone], in view of Lim, and in further view of Li.
Regarding claim 13,  Panusoponel and Lim teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Although Panusoponel suggests the following via Figs. 7A and 7B, Panusoponel and Lim do not explicitly teach “wherein the angular prediction generates one prediction sample using both a top reference sample located in an immediately above row of the current block and a left reference sample located in an immediately left column of the current block.” Li on the other hand from the same or similar field of endeavor discloses the foregoing [Refer to for e.g., Figs. 20C and 20L] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive methods disclosed by Panusoponel and Lim to add the teachings of Li as above to provide intra prediction methods having improved effectiveness by using a non-adjacent reference line of samples to the current block to help reduce significant capture noise, quantization error, or different values due to an occlusion when using sample values adjacent to said current block (abstract).
Regarding claim 14, Panusoponel and Lim teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Panusoponel and Lim however do [Refer to for e.g., Fig. 42 regarding filtered reference samples for current block 4210] The motivation for combining Panusoponel, Lim, and Li has been discussed in connection with claim 13, above. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Panusoponel, in view of Lim, in further view of Park et al. (US 2014/0056352 Al), hereinafter referred to as Park.
Regarding claim 15, Panusoponel and Lim teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Although Panusoponel teaches unfiltered samples of neighboring blocks (e.g. ¶0044), Panusoponel and Lim do not explicitly teach “wherein for boundary prediction samples generated by the angular prediction at boundary locations of the current block, the boundary prediction samples are either filtered or unfiltered before said applying predictive encoding or decoding to the current block using the final Intra prediction block.”  Park on the other hand from the same or similar field of endeavor discloses the above limitation. [See abstract and Figs. 5-12 for examples of filtering boundary samples. Also reference ¶0010-0016 and 0088-0092 for support] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive methods disclosed by Panusoponel and Lim to add the teachings of Park as above to provide coding methods that can derive values of a specific boundary sample of a predicted block of a current block that can lead to enhanced video compression efficiency (para 0001 and 0008).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone1, in view of Lim, and in further view of Zhao.
Regarding claim 17, Panusopone1 and Lim teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Panusoponel and Lim however do not teach “further comprising signaling, at an encoder side, a syntax element to indicate whether a regular Intra prediction block or the final Intra prediction block is used.” Zhao on the other hand from the same or similar field of endeavor discloses the foregoing. [See ¶0210 where syntax information related to intra prediction (i.e., selected intra-prediction mode) is signaled for encoding (Fig. 6). If mode 0 is selected (i.e., planar), this means the final intraprediction sample which combines the horizontal and vertical samples (see e.g. Panusoponel) will be signaled] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive methods disclosed by Panusoponel and Lim to add the teachings of Zhao as above to provide intra coding methods that enable multiple intra prediction directions per block without having to require the additional signaling of multiple intra prediction modes (¶0035); hence, the coding cost can be reduced in the process.
Regarding claim 18, Panusoponel and Lim teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Panusoponel and Lim however do not teach “further comprising parsing, at a decoder side, a syntax element indicating whether a regular Intra prediction block or the final Intra prediction block is used.” Zhao on the other hand from the same or similar field of endeavor discloses the foregoing. [¶0210 also discloses syntax information of the intra prediction mode may be decoded by decoder 30 (Fig. 7)] The .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486